813 F.2d 1229Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Jimmie Gregory ROGERS, Defendant--Appellant.
No. 86-7186.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 24, 1986.Decided March 5, 1987.

Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
Jimmie Gregory Rogers, appellant pro se.
William Everette Martin, Office of the United States Attorney, for appellee.
PER CURIAM:


1
Jimmie G. Rogers seeks to appeal the district court order dismissing his 28 U.S.C. Sec. 2255 petition.  Judgment was entered on June 18, 1985.  Rogers' appeal was not filed until June 27, 1986.


2
Under Fed.R.App.P. 4(a)(1) notice of appeal in a civil case, to which the United States is a party, must be filed within sixty days from the date of entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing by an additional thirty days.  Fed.R.App. 4(a)(5).  However, after the expiration of the ninety-day period, neither this Court nor the district court may grant a further extension of time.   Hensley v. Chesapeake & Ohio Ry., 651 F.2d 226, 228 (4th Cir.1981).  Accordingly, this Court lacks jurisdiction to consider this appeal as Rogers filed his notice of appeal well after the permissible period.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this appeal for lack of jurisdiction.


4
DISMISSED.